MEMORANDUM **
Murray A. Woodworth, a federal prisoner, appeals pro se the district court’s dismissal of his action alleging a work-related injury, removal from his UNICOR job, and transfer to a lower-paying job in the prison. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and affirm.
We agree with the district court that 18 U.S.C. § 4126 is Woodworth’s exclusive remedy for exposure to toxic chemicals while working at a prison job. See United States v. Demko, 385 U.S. 149, 152-53, 87 S.Ct. 382, 17 L.Ed.2d 258 (1966); Vander v. U.S. Dep’t of Justice, 268 F.3d 661, 663 (9th Cir.2001).
The district court properly dismissed Woodworth’s claims concerning removal from his UNICOR job and transfer to a lower-paying position because he has neither a liberty nor a property interest in his prison job. See Sandin v. Conner, 515 U.S. 472, 483-84, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995); Board of Regents v. Roth, 408 U.S. 564, 577, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.